 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   TAYLOR GAMINO,                                   Case No. 1:18-cv-00391-SAB

10                 Plaintiff,                         ORDER RE STIPULATION TO MODIFY
                                                      SCHEDULING ORDER
11          v.
                                                      (ECF No. 48)
12   YOSEMITE COMMUNITY COLLEGE
     DISTRICT, et al.,
13
                   Defendants.
14

15

16         On April 9, 2019, the Court issued the scheduling order in this matter setting the

17 following dates and deadlines:

18         1.     Non-Expert Discovery Deadline: March 23, 2020;

19         2.     Expert Disclosure Deadline: April 6, 2020;

20         3.     Supplemental Expert Disclosure Deadline: April 20, 2020;

21         4.     Expert Discovery Deadline: May 18, 2020;

22         5.     Dispositive Motion Filing Deadline: June 1, 2020;

23 (ECF No. 26.)      On May 20, 2019, pursuant to the parties’ consent to magistrate judge

24 jurisdiction, the Court reset the pretrial conference before the undersigned on September 18,

25 2020, and the trial before the undersigned on October 27, 2020. (ECF No. 33.)

26         On March 12, 2020, the parties filed a stipulated request to amend the scheduling order

27 and continue certain discovery deadlines and the dispositive motion deadline. (ECF No. 48.)

28 The parties proffer they have been diligently working through discovery and request a short

                                                  1
 1 extension of the deadlines to allow for scheduling of depositions, and to discuss resolution of the

 2 matter. (ECF No. 48 at 2.) The dispositive motion filing deadline is only to be extended

 3 fourteen days, the modification will not impact the trial date. (Id.) The Court finds good cause

 4 to modify the scheduling order.

 5           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the April 9, 2019

 6 scheduling order (ECF No. 26), as modified on May 20, 2019 (ECF No. 33), is further modified

 7 as follows:

 8           1.      Non-Expert Discovery Deadline: May 15, 2020;

 9           2.      Expert Disclosure Deadline: May 22, 2020;

10           3.      Supplemental Expert Disclosure Deadline: May 29, 2020;

11           4.      Expert Discovery Deadline: June 10, 2020;

12           5.      Dispositive Motion Filing Deadline: June 15, 2020;

13 All other dates and aspects of the scheduling order, as previously modified, shall remain in

14 effect.

15
     IT IS SO ORDERED.
16

17 Dated:         March 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28

                                                     2
